Citation Nr: 1625611	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-11 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Propriety of the reduction of the rating assigned for the Veteran's low back musculotendinous strain from 40 to 10 percent, from December 22, 2011.

2.  Entitlement to an increased rating for the low back musculotendinous strain, evaluated as 10 percent disabling from December 22, 2011 to February 27, 2013, and as 20 percent disabling from February 28, 2013.  

3.  Entitlement to a rating in excess of 10 percent for strain/tendinitis, right knee.  

4.  Entitlement to a rating in excess of 10 percent for strain/tendinitis, left knee.  

5.  Entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis and pes planus.  

6.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability prior to May 29, 2012. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1999 to February 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in February 2012 and August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In June 2015, the Board promulgated a decision which found, in pertinent part, that the assigned rating for the Veteran's service-connected low back disorder was properly reduced from 40 to 10 percent effective December 22, 2011; and denied ratings in excess of 10 percent for GERD and in excess of 30 percent for migraine headaches.  The remaining issues were remanded for further development.

The Veteran appealed the Board's June 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  By a December 2015 Order, the Court, pursuant to a Joint Motion for Partial Vacatur and Remand (Joint Motion), vacated the Board's decision as to the rating reduction and GERD claims, and remanded these issues for action consistent with the Joint Motion.  The issue of entitlement to a rating in excess of 30 percent for migraine headaches was dismissed.

The Board also notes that while this case was in remand status, entitlement to a TDIU was established by a November 2015 rating decision, effective from May 29, 2012.  Special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) was also established from this date.  Nevertheless, as the pendency of this case predates the May 2012 effective date assigned for the TDIU, the Board still has jurisdiction over whether TDIU is warranted prior to that date.

For the reasons addressed in the REMAND portion of the decision below, further development is still required regarding the knee, GERD, and TDIU claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).

As an additional matter, the Board notes that even though the migraine headaches claim was dismissed from appellate consideration via the December 2015 Court Order, by an April 2016 VA Form 21-526b the Veteran reported the disability has gotten worse and was seeking an increased rating.  However, the record available for the Board's review does not reflect this new increased rating claim has been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  The RO did not follow proper procedures when it reduced the assigned rating for the Veteran's service-connected low back musculotendinous strain from 40 to 10 percent, effective December 22, 2011.

2.  Even when taking into account his complaints of pain, the competent and credible evidence of record does not reflect any distinctive period(s) where the Veteran's service-connected low back musculotendinous strain was manifested by ankylosis, associated neurologic impairment warranting a separate rating, intervertebral disc syndrome, nor incapacitating episodes as defined by VA regulations which cover a total duration of at least 6 weeks during a 12 month period.

3.  The competent and credible evidence of record does not reflect any distinctive period in which the Veteran's bilateral plantar fasciitis and pes planus met or nearly approximated the criteria of severe manifestations of bilateral pes planus, such as evidence of marked deformity, accentuated pain on manipulation and use, indications of swelling on use, and characteristic callosities.


CONCLUSIONS OF LAW

1.  The reduction of the assigned rating for low back musculotendinous strain from 40 to 10 percent, effective December 22, 2011, was improper, and the 40 percent rating is restored.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  3.105, 3.344 (2015).

2.  The criteria for a rating in excess of 40 percent for the Veteran's low back musculotendinous strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2015).

3.  The criteria for a rating in excess of 10 percent for the Veteran's bilateral plantar fasciitis and pes planus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veteran has contended, in essence, that his low back disability did not warrant reduction in the assigned rating; and that it, along with his other service-connected disabilities that are the focus of this appeal, are more severe than contemplated by the currently assigned ratings.  Among other things, he has contended he continues to experience back spasms, stiffness, and pain.

The Veteran has also intimated, to include through statements from his attorney, that he has been accorded inadequate VA examinations, to include of his low back and bilateral plantar fasciitis and pes planus.  In various statements including the October 2012 Notice of Disagreement, the attorney has cited to cases and other legal authority pertaining to an inadequate examination; Deluca failure; Veteran's lay statements; discounted favorable evidence; sympathetic development; benefit of the doubt/burden of proof; reasons and bases; implied denial of claims; and due process.  

The Board notes in DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that, if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  

In this case, however, the VA examinations which evaluated the Veteran's low back and bilateral plantar fasciitis with pes planus in December 2011 and February 2013 noted and took into consideration his complaints of pain.  Among other things, these examinations conducted repetitive motion testing of the low back in an effort to simulate the effect of pain to include during flare-ups.  No inaccuracies or prejudice is otherwise demonstrated with respect to the documented medical findings on these examinations.  Moreover, the Veteran has not identified any outstanding records which document symptoms of these disabilities that are not reflected by the evidence already of record, nor has he reported either of this disabilities has increased in severity since the most recent examination.

The Board also notes that it previously determined in its June 2015 decision that no further examinations were necessary regarding the claim for restoration of the 40 percent rating for the low back, and that examinations of record for this disability were adequate.  Although the Joint Motion contended the June 2012 VA examination for the GERD was inadequate, it does not dispute the Board's June 2015 determination as to the examinations for the low back.  

The Court has stated that advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court, and that such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] review BVA decisions in a piecemeal fashion"]; see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ["[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court"].  The Board is therefore confident that if the Court had any substantive comments concerning the Board's findings in the June 2015 decision regarding the adequacy of the VA examinations of the service-connected low back disability, such would have surfaced in the Joint Motion or the Court Order so that any deficiencies could be corrected.

To the extent that there have been any other procedural errors or omissions in this appeal, neither the Veteran nor his attorney have argued them before the Board.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

I.  Rating Reduction

In this case, the RO reduced the assigned rating for the Veteran's service-connected low back disorder from 40 to 10 percent by a February 2012 rating decision, effective from December 22, 2011.  

The Board notes that, at the time of the reduction, the 40 percent rating had been in effect less than 5 years.  In a rating reduction case involving a rating in effect for less than 5 years (disability considered not yet stabilized and likely to improve), such reduction is considered warranted if reexamination discloses improvement in the disability.  38 C.F.R. § 3.344(c).

The Board further notes, however, that the provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).  

In this case, the Veteran did not receive the 60-day notice of proposed reduction in the assigned rating for his service-connected low back disorder.  The Board previously found in its June 2015 decision that no such notification was necessary.  Citing to VAOPGCPREC 71-91 (Nov. 1991), the Board noted in that decision that the RO's February 2012 action did not result in a reduction of compensation payments being made at that time, thereby obviating any need to provide the notice described above.  In the February 2012 rating decision, the RO not only reduced the 40 percent rating, but also granted the Veteran service connection for major depressive disorder and assigned that disability a 70 percent rating.  These actions, considered collectively, resulted in an increase in the Veteran's combined disability rating from 80 to 90 percent.

Despite the foregoing, the Joint Motion which was the basis for the Court's December 2015 Order in this case noted this finding by the Board and citation to VAOPGCPREC 71-91, but stated that the "the parties recognize that this authority is not on point with this proposition."   December 2015 Joint Motion, p. 4.  

In view of the foregoing, the Board must find that this language in the Joint Motion concludes that the rationale and holding advanced by VAOPCPREC 71-91 is not applicable to the facts of this case.  As the Court's Order directed the Board to conduct action consistent with the Joint Motion, the Board is bound by this determination as to the applicability of VAOPGCPREC 71-91 and the legal principles advanced therein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  Consequently, the Board must find that the notice and other procedural steps for rating reductions contained in 38 C.F.R. § 3.105(e) do apply to the facts of this case.

The Board further notes the Court has consistently held that when an RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Here, as indicated in the preceding paragraph, the Board has no choice, pursuant to the terms of the Joint Motion, but to find that such applicable regulations were not followed.  Therefore, the reduction of the 40 percent rating for the Veteran's service-connected low back disorder in this case is void ab initio, and that rating is restored as of December 22, 2011.

II.  Increased Ratings

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the Veteran has reported both his service-connected low back and bilateral feet disabilities are manifested by pain.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis - Low Back

In light of the Board's determination that the reduction of the assigned 40 percent rating for the Veteran's service-connected low back disorder is void ab initio, he clearly will be in receipt of a rating in excess of 10 percent from December 22, 2011 to February 27, 2013, and in excess of 20 percent from February 28, 2013.  However, higher ratings are still possible for this disability and the Veteran has not indicated his appellate claims would be satisfied with only the restoration of the 40 percent rating.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine requires the spine to be manifested by ankylosis.  Specifically, an evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The Board further notes the Court has indicated ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).

In this case, a thorough review of the evidence of record, to include the VA examinations and medical treatment records, does not reflect the Veteran has been diagnosed with or treated for ankylosis of the spine during the pendency of this appeal; nor has he indicated evidence of such in the statements submitted in support of his appeal to include from his attorney.  Further, while the VA examinations do indicate painful and limited motion, the record does not reflect the spine is fixed in a neutral position nor is it fixed in flexion or extension.  For example, the December 2011 VA examination showed he had flexion to 75 degrees, with pain noted at 65 degrees; and extension to 20 degrees, with pain noted at 15 degrees.  The subsequent February 2013 VA examination showed flexion to 40 degrees, and extension to 20 degrees, with pain noted at the end of these ranges of motion.  Moreover, there was no change in range of motion after repetitive motion testing.  Nothing in the other evidence of record reflects his service-connected disability is manifested by ankylosis or impairment analogous thereto to include during flare-ups.

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine, to include as a "staged" rating pursuant to Fenderson, supra, and Hart, supra.

The Board acknowledges that Note (1) of the General Rating Formula for Diseases and Injuries of the Spine provides for a separate rating for associated neurologic impairment of a service-connected spine disorder.  However, the record does not reflect the Veteran has any such associated neurologic impairment.  In fact, the December 2011 and February 2013 VA examinations found he did not have radiculopathy or any other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition (such as bowel or bladder problems/pathologic reflexes).  No such impairment is indicated in the other medical records in evidence, nor has the Veteran alleged any such impairment.

The Board has also considered the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes in this case.  This Formula provides that an evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

In this case, however, the Veteran is not service connected for intervertebral disc syndrome, nor does the record reflect the service-connected low back disorder is manifested by such impairment.  Rather, both the December 2011 and February 2013 VA examinations explicitly found it was not manifested by intervertebral disc syndrome.  As such, it does not appear this Formula is even applicable to this case.  Moreover, even if the Board were to find it was applicable an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 2004).  Here the record does not reflect the Veteran has had incapacitating episodes as defined by VA regulations which cover a total duration of at least 6 weeks during a 12 month period; in pertinent part, the record does not reflect he was prescribed bed rest by a physician for such a period.  Consequently, a rating in excess of 40 percent is not warranted for this period.

In making the above determinations, the Board was cognizant of the fact the Veteran reported taking over-the-counter medications for his back pain, to include at the February 2013 VA examination.  He has also reported past physical therapy; as well as the use of ice pack, heat pad, and a TENS unit.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).  Nevertheless, it does not appear he contends, nor does the record otherwise reflect, he would have ankylosis of the spine or incapacitating episodes of sufficient duration so as to warrant a rating in excess of 40 percent for this disability.  


Analysis - Bilateral plantar fasciitis with pes planus

Initially, the Board notes that there is no specific Diagnostic Code for "plantar fasciitis" under VA's Schedule for Rating Disabilities.  When an unlisted condition, such as plantar fasciitis, is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20.

In this case, the disability has been evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276 for pes planus, which is recognized as part of the service-connected disability.  Under this Code, mild symptoms which are relieved by a built-up shoe or arch supports will be rated as noncompensable disabling.  Where symptoms are moderate, with a weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, a 10 percent rating will be granted.  Severe manifestations of bilateral pes planus, such as evidence of marked deformity, accentuated pain on manipulation and use, indications of swelling on use, and characteristic callosities will be granted a 30 percent rating.  Pronounced bilateral pes planus, with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, none of which are improved by orthopedic shoes or appliances, will be awarded a 50 percent rating.

In this case, the competent and credible evidence of record does not reflect any distinctive period in which the Veteran's service-connected bilateral plantar fasciitis and pes planus met or nearly approximated the criteria severe manifestations of bilateral pes planus.  The Board acknowledges the Veteran has reported bilateral foot pain, and pain on use and manipulation has been demonstrated on examination.  However, the December 2011 VA examination noted there was no indication of swelling on use; characteristic calluses; extreme tenderness of the plantar surfaces of the feet; marked deformity or marked pronation of the feet; or severe spasm of the Achilles tendon.  Similar findings were noted on the more recent February 2013 VA examination, which also found the Veteran did not have accentuated pain on manipulation.  Further, these examination noted that he had not had any recent treatment for the feet, nor use of medications.  Rather, the only treatment noted was his use of inserts, and he has indicated they do provide at least some relief; all of which is explicitly contemplated in the rating criteria.  See Jones, supra.  Nothing in the other evidence of record, to include the Veteran's statements, reflects he has the type of severe manifestations associated with the criteria for a higher rating during the pendency of this case.  

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent under Diagnostic Code 5276, to include on the basis of a "staged" rating pursuant to Fenderson, supra, and Hart, supra.  Moreover, the evidence to include the VA examinations do not indicate any impairment of the feet that would warrant consideration of any other Diagnostic Code nor does it appear the Veteran contends otherwise.

Finally, the Board need not address whether referral for extraschedular consideration is warranted for the Veteran's disabilities, as that issue has not been reasonably raised by the Veteran or the record.  See Yancy v. McDonald, 27 Vet.App. 484 (2016).


ORDER

The reduction of the assigned rating for low back musculotendinous strain from 40 to 10 percent, effective December 22, 2011, was improper, and the 40 percent rating is restored.

A rating in excess of 40 percent low back musculotendinous strain is denied.

A rating in excess of 10 percent for bilateral plantar fasciitis and pes planus is denied.



REMAND

The Joint Motion found that that the June 2012 examination was inadequate, as that report did not ask the VA examiner (and therefore, the VA examiner did not render an opinion) whether the Veteran's overall symptoms of GERD are productive of "considerable impairment of health," which is part of the criteria for the next higher rating of 30 percent under 38 C.F.R. § 4.114, Diagnostic Code 7346.  December 2015 Joint Motion p. 4.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board must remand the case for a new examination that does adequately evaluate the Veteran's service-connected GERD.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Regarding the knee disabilities, the Board notes that the Veteran reported in a November 2010 statement that he used a knee brace, and that his knees would lock and sometime buckle.  As such, he indicated recurrent subluxation and/or instability.  Granted, stability tests of the knees were normal on the December 2011 VA examination; and it was explicitly stated there was no evidence or history of recurrent patellar subluxation/dislocation.  Nevertheless, the Veteran has continued to report that his knees buckle, to include in a July 2012 statement.  Such an assertion calls into question the adequacy of the VA examination of the knees.  At the very least, it indicates the knees have increased in severity since the December 2011 VA examination.  Therefore, the Board finds that a remand is also required to afford the Veteran a new VA examination to evaluate the current nature and severity of his service-connected knee disabilities.  See Barr, supra; Colvin, supra; Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Updated VA treatment records should also be secured.

The Board also notes that resolution of the GERD and knee claims may affect whether the Veteran is entitled to a TDIU prior to May 29, 2012.  Accordingly, these issues are inextricably intertwined and the Board must defer adjudication of the TDIU claim until the development deemed necessary for the other claims has been completed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Then the Veteran should be afforded a VA examination to evaluate the current nature and severity of his GERD.  The claims folder should be made available to the examiners for review before the examination.  All indicated studies should be performed, and all findings reported in detail.  The examiner should specifically indicate whether the Veteran's symptomatology is productive of considerable or severe impairment of health.  Additionally, the examiner should comment on any impairment in occupational functioning caused by GERD.

3.  Then the Veteran should be afforded a VA examination to evaluate the current nature and severity of his knee disabilities.  The claims folder should be made available to the examiner for review before the examination.  All indicated studies should be performed, and all findings reported in detail.  The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  The examiner should also explicitly indicate whether either knee is manifested by recurrent instability and/or subluxation, and describe any impairment in occupational functioning caused by the knee disabilities.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal, including consideration of whether the Veteran is entitled to a TDIU prior to May 29, 2012.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence since these claims were last adjudicated by the AOJ.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


